In the case of State, ex rel. Williams v. Coleman, 131 Fla. 892,  180 So.2d 357, it was held that a City Commissioner was not an executive, legislative or judicial officer within the meaning of Sections 7481-7482 of the Compiled General Laws. But here we are not dealing with a municipal officer; we are dealing with an information charging an attempt to bribe a deputy tax collector. I do not think it is relevant here that a deputy tax collector does not happen to be an officer who is either elected by the people or appointed by the Governor. He certainly is an important public officer. In Wharton's Criminal Law (12th Edition) page 2523, it is said that *Page 852 
bribery is the "corruptly tendering or receiving of a price for official action." A large percentage of the official action taken in this State is performed by deputies. Thus, the writ of error in this case was signed neither by the clerk of this Court nor by the clerk of the lower court. It was signed in the name of the clerk of the lower court by a deputy. Most summonses issued by the clerks of our courts in the larger counties are issued and signed by a deputy clerk. But this does not keep such action from being official; that is official which is done by virtue, not of the individual, but of the office. The office is what the law creates and seeks to protect. The officer simply performs the duties of the office. Thus a voter is not an official, yet it is a crime both at common law and by statute to bribe a voter. It is also a crime to bribe a juror.
Section 7126 C.G.L. provides that the common law of England in relation to crimes, except so far as the same relates to the modes and degrees of punishment, shall be of full force in this State where there is no existing provision by statute on the subject.
If it be held that none of our statutes relating to bribery apply to a deputy tax collector, then there is no existing provision by statute on the subject, and we would be relegated to the common law. It is a familiar rule that statutes in derogation of the common law must be strictly construed; thus leaving the common law in effect in so far as it has been changed, modified or abrogated by statute. In Bryan v. Landis, Attorney General, exrel. Reeve, 106 Fla. 19, 142 So.2d 650, this Court, speaking through Mr. Justice TERRELL, said:
"In the absence of statute or constitutional provision regarding the subject matter, the common law rule prevails in this State. Village of Kendrick v. Nelson, 13 Idaho 244,89 P. 755, 12 Ann. Cases 993, note 995. Statutes designed *Page 853 
to change the common law rule must speak in clear, unequivocal terms, as this rule will not be changed by doubtful implications and if changed or modified, the change or modification extends no further than is expressly declared."
I think the quotation in the per curiam opinion in this case from volume 8, pages 890-891, of American Jurisprudence, shows that the offense charged in this information constitutes the common law offense of an attempt to bribe a public officer. At another place on page 891 of the legal work cited, 8 Am. Jur., it is said:
"According to the weight of authority, it is immaterial whether an attempt to bribe is successful; the corpus delicti — the essence and substance of the offense — being the corrupt intent."
On page 893 of 8 Am. Jur. it is also said that the scope of the crime of bribery at common law has gradually been broadened so as to include the acts of officers, judicial or otherwise, the petty as well as the great. The common law is not static, but its principles have gradually been broadened in their application so as to meet changed conditions. It is the adaptability of common law principles in their application to new circumstances and conditions as they arise which have made the common law such a useful factor in the jurisprudence of this country and in the life and progress of our people. It is usually merely a matter of the new application of old and well settled principles. In this connection see Hurtado v. Californa, 110 U.S. 516, 28 L. Ed. 232,4 S.C. 292; Funk v. United States, 290 U.S. 271, 54 S.C. 212,78 L. Ed. 269; State, ex rel. Burr, v. Jacksonville Terminal Company, 90 Fla. 721, 106 So.2d 576; Woodbury v. Tampa Water Works Company, 57 Fla. 243, 49 So.2d 556. See also 9 C.J. 406-407; 4 R.C.L. 180-181, 183; Walsh v. People, 65 Ill. 58, 16 Am. Rep. 569, and *Page 854 
other authorities cited in the writer's special concurring opinion in the case of State, ex rel. Williams, v. Coleman,131 Fla. 872, 180 So.2d 360, 367-368.
Thus in Woodbury v. Tampa Water Works Company, supra, this Court, speaking through Mr. Chief Justice WHITFIELD, said:
"Where a case is new in instance, but not in principle, it is the duty of the court to apply remedies applicable to cases coming within existing principles, even though the principle has not before been applied. Modern developments in the rendering of public service by corporations require the application of old legal principles to new circumstances as they arise in particular cases."
And in State, ex rel. Burr, v. Jacksonville Terminal Company, the same eminent jurist, writing the opinion of this Court, said:
"If it be true that no exactly similar case has heretofore been adjudicated, the principles of the common law are in force in this State when not in conflict with organic and statute law; and the rules of the common law as well as the statutes are designed for application to new conditions and circumstances, as they may be developed by enlightened commercial and business intercourse, that are within the scope and remedial intent of existing provisions and principles of law. The provisions and principles of law are intended to be vitalized by practical utility, subject to organic limitations."
The offense denounced by the provisions of Section 7486 C.G.L., that of the exaction or acceptance of a bribe, is expressly made to apply to any officer, State, County or municipal, or any public appointee, or any deputy of such officer or appointee, and makes it a crime for any such officer, appointee, or any deputy, to either "exact or accept" *Page 855 
any reward, other than those provided by law, from any person for the performance or non-performance of any law, rule or regulation, that may be incumbent upon such officer or appointee to administer, respect, or perform, etc. This statute, as far as it goes, is in my opinion merely declaratory of the common law. And if it be unlawful for a deputy officer to accept a bribe, it is certainly unlawful to offer a bribe to such officer. This statute does not abrogate the common law on that subject.
Section 7544 C.G.L. makes it a criminal offense for anyone toattempt to commit an offense prohibited by law, who in such attempt, does any act toward the commission of such offense, but fails in the perpetration, or is intercepted or prevented in the execution of the same; and prescribes the punishment according to the grade of the offense attempted to be committed.
For these reasons, I am of the opinion that the information involved in this case does not wholly fail to charge an offense against the laws in force in this State, and that the judgment below should therefore be reversed.
BUFORD, J., concurs.